In accordance with the opinion in case No. 25479, Lowden et al. v. Excise Board of Pittsburg County, this day decided,  170 Okla. 181,40 P.2d 16, this cause is reversed and remanded, with directions to the Court of Tax Review to enter judgment in accordance with the stipulation as follows:
"It is stipulated and agreed by and between the parties hereto that the questions of law involved in this appeal, affecting each and all of the respective thirteen assignments of error have been settled by this court by the decision in cause No. 25203, entitled School District No. 33, Choctaw County, Oklahoma, v. A. W. Trice, et al., filed herein on February 16, 1934, and petition for rehearing thereafter denied. (168Okla. 344,  32 P.2d 906.) It is agreed that the law as stated in said opinion definitely settles this case in favor of the plaintiffs in error, and upon the authority of said Choctaw County Case, the trial court erred as to each and all of the assignments of error contained in this appeal, and said cause should be reversed and remanded to the Court of Tax Review, with directions to sustain each of the items of protest involved in this appeal."